ORDER
ON MOTION
Mylan Pharmaceuticals Inc. et al. submit a motion for a stay, pending appeal, of the injunction entered by the United States District Court for the District of Delaware on May 24, 2011. Mylan also requests an immediate stay of the injunction pending disposition of its motion for a stay, pending appeal and for expedited briefing of the stay motion.
Upon consideration thereof,
It Is Ordered That:
(1) Eurand, Inc. et al. are directed to respond no later, than 12:00 p.m. on May 31, 2011.
(2) Mylan’s request for an immediate stay is granted to the extent that the injunction is temporarily stayed pending the court’s receipt of the response and the court’s consideration of the papers submitted.